Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 16, 2021

The Court of Appeals hereby passes the following order:

A21D0265. DORIS ROSS v. SHIPMAN FAMILY INVESTMENT LLC.

      We dismissed Doris Ross’s application for discretionary appeal as untimely
based on it having been filed beyond the seven-day deadline for appeals in
dispossessory actions. Ross filed a motion for reconsideration, contending that the
application was timely because it was originally filed within seven days of one of the
judgments and that her corrected application, though filed on the eighth day, was
given the original docket date. Our docket confirms her contention regarding the
filing and docket dates. Accordingly, we hereby GRANT Ross’s motion for
reconsideration, VACATE our dismissal order of April 14, 2021, and REINSTATE
the application.
      Upon consideration of the merits of the application for discretionary appeal,
it is ordered that it be hereby DENIED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/16/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                            , Clerk.